EJECTMENT for a tract of land lying in Saint Mary's County, containing 100 acres. By the special verdict ■ found by the Jury, it appeared that the land in question was taken up and surveyed for Edward Parker and William Naujfm, on the 23d of October, 1640. That Thomas Jones and Henry Mathews, by deed duly executed and, bearing date the 20th of July, 1670, conveyed the land to Daniel Jenifer, father of the lessor of the plaintiff, who was his heir at law. That at the instance of Daniel Jenifer, a warrant to resurvey the land dated the 14th of JVbvember, 1671, issued, and a certificate thereon was returned the 15th of December, 1671. It was not found that Parker or Naujfin, or either of them, ever had made over their right to the land to Jones and Matthews, or to any other person whatsoever, or that Jones or Matthews had any right to the land. That John Miller had had the quiet and peaceable possession of the land for the space of thirty years, and that after the expiration of that space of time, the said Miller surrendered the possession of the land to one William Hebb, who continued in possession for the space of four years, and supposing the lessor of the plaintiff had a right to the land, he proposed to purchase it from him, and agreed on the price, and paid 40 shillings *58current money towards the same. That afterwards William Hebb receded from the agreement, and purchased the land (as escheat) from the Lord Proprietary’s agent.' It was not found that John Miller had ever any right to the said land, or entered by title.
The Provincial Court gave judgment upon the special Verdict, for the defendant.
Lib. P. L. No. 7. fol. 365.